OPINION
PER CURIAM.
Shelly Lee Anderson, Jr., pled guilty to conspiracy to possess with intent to distribute greater than 500 grams but less than five kilograms of cocaine and was sentenced to sixty months of imprisonment and five years of supervised release. Anderson’s attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel states that there are no meritorious grounds for appeal but raises two issues: whether the district court complied with Fed.R.Crim.P. 11 and whether Anderson was properly sentenced. For the reasons that follow, we affirm.
First, we do not find that the district court committed reversible error in conducting its Rule 11 colloquy with Anderson at the plea hearing. See Fed.R.Crim.P. 11(h) (noting that any variance from Rule 11 that does not affect substantial rights shall be disregarded); United States v. Goins, 51 F.3d 400, 402 (4th Cir.1995) (stating review standard). Second, we find no error in Anderson’s sentence. See Fed.R.Crim.P. 52(b); United States v. Pinckney, 938 F.2d 519, 522 (4th Cir.1991).
We have examined the entire record in this case in accordance with the requirements of Anders, and find no meritorious issues for appeal. Accordingly, we affirm. This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.